Appeal from the county court of Garfield county. Conviction on a charge of having unlawful possession of intoxicating liquor. Punishment fixed by a jury at a fine of $500, and imprisonment in county jail for six months. Judgment rendered in accordance with verdict December 1, 1921. Petition in error and case-made filed in this court March 21, 1922.
The only errors assigned and supported by argument and the citation of authority are that the court erred in overruling the demurrer to the information, and also the motion in arrest of judgment. These assignments of error relate solely to the sufficiency of the information to state an offense.
The information is based on section 7002, Compiled Statutes 1921, which in part provides:
"It shall be unlawful for any person, individual or corporate, to manufacture, sell, barter, give away, or otherwise furnish except as in this chapter provided, any spirituous, vinous, fermented or malt liquors, or any imitation thereof or substitute therefor; or to manufacture, sell, barter, give away, or otherwise furnish any liquors or compounds of any kind or description whatsoever, whether medicated or not, which contain as much as one-half of one per cent. of alcohol, measured by volume, and which is capable of being used as a beverage, except preparations compounded by any licensed pharmacist, the sale of which would not subject him to the payment of the special tax required by the laws of the United States; or to ship or in any way convey such liquor from one place within this state to another place therein except the conveyance of a lawful purchase as herein authorized; or to solicit the purchase or sale of any such liquors, either in person or by sign, circular, letter, card, price list, advertisement or otherwise, or to distribute, publish, or display any advertisement, sign or notice where any such liquor may be manufactured, bartered, sold, given away, or otherwise furnished, *Page 123 
or to have the possession of any such liquors with the intention of violating any of the provisions of this chapter."
The charging part of the information is as follows:
"One Cal Thompson and S.R. Roblinson, whose more full and true name is unknown, did then and there unlawfully and willfully have in their possession a quantity of intoxicating liquor, to wit, about twenty-five (25) gallons of corn whisky, containing more than one-half (1/2) of one (1) per cent. of alcohol by volume, with intent of the said persons, Cal Thompson and S.R. Roblinson, whose more full and true name is unknown, to violate the prohibitory liquor laws of the state of Oklahoma, and with the intent to sell, barter, and furnish to others in violation of the prohibitory liquor law, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the state of Oklahoma."
The information is sufficient under the holdings of this court in the following cases: Flowers v. State, 8 Okla. Cr. 503,129 P. 81; Anderson v. State, 7 Okla. Cr. 491, 124 P. 86; Childers v. State, 4 Okla. Cr. 237, 111 P. 958; State v. Feeback, 3 Okla. Cr. 508, 107 P. 442.
Judgment affirmed.
                          On Rehearing.